Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 26, 1994, convicting defendant, after a jury trial, of attempted murder in the second degree, two counts of burglary in the first degree, two counts of attempted robbery in the first degree, and assault in the first degree, and sentencing him, as a second felony offender, to three terms of I2V2 to 25 years and three terms of 7V2 to 15 years, all sentences to be served concurrently, unanimously affirmed.
Defendant’s motion to suppress identification testimony was *257properly denied. The showup was justified by its close temporal and spatial proximity to the crime and the desirability of obtaining a prompt and reliable identification (People v Duuvon, 77 NY2d 541). Moreover, the showup was also rendered eminently reasonable by the unusual circumstance that the complainant and defendant were both lying on gurneys in different parts of the same emergency room being treated for the serious injuries they had just inflicted upon each other in the incident (see, People v Whitney, 158 AD2d 734). Under the totality of the circumstances, the showup procedure was not unduly suggestive (People v Rodriguez, 64 NY2d 738).
Defendant’s motion to suppress physical evidence was properly denied. The police officers properly seemed defendant’s blood-soaked clothing, which had been removed by medical personnel, since the clothing constituted evidence of the stabbing incident. The officers’ recovery of a razor blade from the clothing was the result of a proper inventory search which created a “usable inventory” (People v Galak, 80 NY2d 715, 720).
The challenged portion of the People’s summation was based upon the evidence and responsive to defense argument, and did not suggest uncharged crimes. In any event, the court’s detailed curative instruction prevented any possibility of prejudice. Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.